Citation Nr: 0422108	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic low back pain.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had honorable active service from April 1977 to 
May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. § 5103A.  This assistance specifically includes 
making reasonable efforts to obtain relevant records 
adequately identified by the claimant.  38 U.S.C.A. § 
5103A(b).  

In his October 2001 notice of disagreement the veteran 
maintained that his dishonorable discharge for the period of 
service of May 1987 to June 1991 was rescinded and he was 
consequently given an honorable discharge.  There is no 
record in the claims folder of any withdrawal of the 
veteran's other than honorable discharge for this period of 
this service.  The character of the veteran's discharge with 
respect to the above period of service is important in this 
case because the only record of an injury to his low back 
during the veteran's entire period of service occurred in 
June 1990.  The Board concludes that in order to comply with 
VA's duty to assist VA must obtain any and all relevant 
records with regard to a possible upgrade of the veteran's 
discharge.  This process is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

If, after development of the above issue, the RO discovers 
that the veteran's discharge for the period of service 
between May 1987 through June 1991 was upgraded, the VCAA 
will also require the RO to provide a VA medical examination 
since there appears to be a causal connection between 
something that happened in service and the veteran's current 
low back disorder.  38 U.S.C.A. § 5103A.  

In this case, the record reveals that the veteran was last 
afforded a VA examination to assess the severity of his low 
back disorder in April 2001.  The April 2001 VA examination 
recounts the history of the veteran's June 1990 in-service 
low back injury and diagnosed the veteran as having "chronic 
low back pain likely myofascial in nature."  However, the 
examiner failed to give an opinion as to whether or not the 
veteran's current low back pain was caused by the June 1990 
injury.  If, after development of the above issue, the RO 
discovers that the veteran's discharge for the period of 
service between May 1987 through June 1991 was upgraded to 
honorable, the RO should obtain a new VA examination in order 
to determine the etiology of the veteran's current back 
disorder and satisfy its duty to assist.

Finally, the VCAA provides that, upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The notice should indicate what information or 
evidence should be provided by the claimant and what 
information or evidence VA will attempt to obtain on the 
claimant's behalf. Id.   

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA notice 
requirements.  The April 2001 VCAA letter failed to explain 
the following: 1) what evidence is needed to substantiate the 
claim, if any, 2) which portion of that evidence, if any, the 
veteran has the responsibility to provide, and 3) which 
portion of that evidence, if any, the VA is obligated to 
obtain or will attempt to obtain on the veteran's behalf.   
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim.  The notice 
should indicate what information or 
evidence should be provided by the 
claimant and what information or evidence 
VA will attempt to obtain on the 
claimant's behalf.

2.  The RO should contact the veteran and 
ask him to provide all information 
regarding his alleged discharge upgrade 
for the period of service from May 1987 
to June 1991.  The veteran's response 
should be associated with the claims 
file.

3.  If the veteran provides sufficient 
documentation of the alleged discharge 
upgrade for the period of service in 
question, the RO should request the 
official records regarding the upgrade.  
If these records are unobtainable, a 
negative reply must be noted in writing 
and associated with the claims folder.

4.  If, after development of the above 
issue, the RO discovers that the 
veteran's discharge for the period of 
service between May 1987 through June 
1991 was upgraded to honorable, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
identify the etiology of the veteran's 
current low back pain.  The claims folder 
must be made available to the examiner 
for review before the examination.  The 
examiner must indicate in the examination 
report that the veteran's claims folder 
was reviewed prior to the examination.  
All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.  The 
examiner should specifically be asked to 
determine:
 	- whether it is more likely than not 
that the veteran's current low back pain 
is related to his June 1990 in-service 
injury.  
- to what extent (if any) and in 
which degrees (if possible) the range of 
motion or joint function is additionally 
limited by pain, fatigue, weakness or 
lack of endurance following repetitive 
use.  And, if more than one of these is 
present the examiner should state, if 
possible, which has the major fundamental 
impact.  

5.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




